EXHIBIT 10.2
MASTER AGREEMENT
FOR
DOCUMENTARY LETTERS OF CREDIT
TERMS AND CONDITIONS
General Electric Capital Corporation
201 Merritt Seven
Norwalk, CT 06856
          The undersigned (“Applicant”) will require, from time to time,
Documentary Letters of Credit. General Electric Capital Corporation (“GE
Capital”) will, upon Applicant’s application therefor, and to the extent such
application is approved by GE Capital in its sole discretion, arrange for the
issuance of Credits (as defined herein) through GE Capital Trade Services,
Limited or another subsidiary of GE Capital appointed in accordance with Section
3(d) (the “Issuer”), an indirect wholly-owned subsidiary of GE Capital. Each
Credit will be governed by and interpreted in accordance with the following
terms and conditions. Capitalized terms shall have the meanings accorded them in
Section 9, Definitions, below.
     1. Payment Terms.
          In addition to all commissions, charges, fees and expenses payable in
connection with Credits pursuant to the Credit Agreement (including, without
limitation the Letter of Credit Fee, as defined in the Credit Agreement),
Applicant agrees to pay to GE Capital on demand, at GE Capital’s office located
at 201 Merritt Seven, Norwalk, CT 06856 or at such other address or account as
may be designated in writing by GE Capital, in Dollars, in immediately available
funds: (i) each amount drawn under any Credit in Dollars or in the event that
the Credit permits Drafts under such Credit to be payable in a currency other
than Dollars, the Dollar Equivalent of each amount so drawn; (ii) interest on
each amount (or the Dollar Equivalent thereof) so drawn for each day from the
date of payment of the relevant Draft to and including the date of payment in
full of such amount by Applicant to GE Capital, at the rate specified in the
Credit Agreement; and (iii) any and all commissions and charges of, and any and
all costs and expenses incurred by, GE Capital, Issuer and each of their
correspondents in relation to the Credits and all Drafts thereunder.
     2. Subrogation.
          If Issuer honors any presentation or demand and Applicant fails to
reimburse GE Capital therefor in accordance with the terms of the Credit
Agreement, GE Capital and Issuer may assert their rights of subrogation under
applicable law, whether Issuer’s honor satisfies all or only part of the
underlying obligation. The Applicant must, on reasonable notice, cooperate with
Issuer and GE Capital in their assertion of the Applicant’s rights against the
Beneficiary, the Beneficiary’s rights against the Applicant, and any other
rights that Issuer or GE Capital may have by subrogation or assignment. Such
cooperation shall include without limitation the prompt return of all Drafts,
documents, instruments and statements in Applicant’s possession that





--------------------------------------------------------------------------------



 



were presented by or on behalf of Beneficiary in connection with any draw under
a Credit. Subject to the terms of the Credit Agreement and the terms of Section
8(b) below, the Applicant agrees to make upon demand such cash deposits with GE
Capital as GE Capital may require to further secure the Applicant’s Letter of
Credit Obligations.
     3. Administration of Credit.
          (a) Applicant will promptly examine a copy of each Credit (and any
amendments thereof) sent to Applicant, as well as all other instruments and
documents delivered to Applicant from time to time in connection with such
Credit, and, in the event Applicant has any claim of non-compliance with the
instructions or of any discrepancy or other irregularity, Applicant will notify
GE Capital thereof in writing within two business days after its receipt of a
copy of such Credit (and any amendments thereof), and Applicant will
conclusively be deemed to have waived any such claim against GE Capital, Issuer
and their subcontractors, servicers and agents unless such notice is given as
aforesaid.
          (b) Neither Issuer, GE Capital nor any of their correspondents shall
be responsible for, and neither Issuer’s and GE Capital’s powers and rights
hereunder nor Applicant’s Obligations shall be affected by: (i) any act or
omission pursuant to Applicant’s instructions; (ii) any other act or omission of
Issuer, GE Capital or their subcontractors, servicers and agents or their
respective agents or employees other than any such arising from its or their
gross negligence or willful misconduct; (iii) the validity, accuracy or
genuineness of Drafts, documents or required statements, even if such Drafts,
documents or statements should in fact prove to be in any or all respects
invalid, inaccurate, fraudulent or forged (and notwithstanding that Applicant
shall have notified Issuer or GE Capital thereof); (iv) failure of any Draft to
bear any reference or adequate reference to the applicable Credit; (v) errors,
omissions, interruptions or delays in transmission of delivery of any messages
however sent and whether or not in code or otherwise; (vi) any act, default,
omission, insolvency or failure in business of any other person (including any
correspondent) or any consequences arising from causes beyond Issuer’s or GE
Capital’s control; (vii) any acts or omissions of any Beneficiary of any Credit
or transferee of any Credit, if transferable; (viii) any act or omission of GE
Capital or Issuer required or permitted under any (1) law or practice to which a
Credit is subject, (2) applicable order, ruling or decree of any court,
arbitrator or governmental agency, or (3) published statement or interpretation
on a matter of law or practice; (ix) honor or other recognition of a
presentation or demand that includes forged or fraudulent documents or that is
otherwise affected by the fraudulent, bad faith or illegal conduct of the
Beneficiary or other person (excluding GE Capital’s and Issuer’s employees), or
(x) dishonor of any presentation that does not strictly comply with the terms of
the applicable Credit or that is fraudulent, forged or otherwise not entitled to
be honored. Without limiting the generality of the foregoing, Issuer may (1) act
in reliance on any oral, telephone, telegraphic, electronic, facsimile or
written request, notice, or instruction believed in good faith to be from or
have been authorized by the Applicant, (2) receive, accept or pay as complying
with the terms of a Credit any Drafts or other documents, otherwise in order,
which are signed by or issued to any person or entity acting as the
representative of, or in the place of, the party in whose name such Credit
provides that any Drafts or other documents should be drawn or issued and
(3) waive its stipulation that the bank nominated in the applicable Credit shall
accept or pay the Drafts, and Issuer may then accept presentations of Drafts and
documents for payment directly.

2



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any waiver by Applicant of discrepancies in
Drafts, documents or required statements, GE Capital or Issuer, either one
acting alone, has the right in its sole judgement, to decline to approve any
discrepancies and to refuse payment on that basis under any Credit issued
hereunder. Such right is in addition to and not in limitation of rights of
Issuer under the UCP (as defined in paragraph 15(e) below).
          (d) GE Capital may appoint any of its other subsidiaries as “Issuer”
at any time and any such Issuer may assign all or any portion of its rights
under this Agreement or any Credit, including without limitation any
reimbursement obligation owing to it to any subsidiary of GE Capital, in each
case without prior notice to Applicant; provided that such assignment and
delegation does not diminish Applicant’s rights or increase Applicant’s duties
hereunder.
     4. Extensions, Increases and Modifications of Credit.
          Each Applicant agrees that GE Capital, acting through Issuer may at
any time and from time to time, in its discretion, by agreement with one or more
other Applicants (whether or not such Applicant shall have been appointed as the
“Agent Applicant” in the Joint Signature Agreement contained in the
Application): a) further finance or refinance any transaction under any Credit;
b) renew, extend or change the time of payment or the manner, place or terms of
payment of any of the Obligations; c) settle or compromise any of the
Obligations or subordinate the payment thereof to the payment of any other debts
of or claims against any Applicant which may at the time be due or owing to
Issuer; or d) release any Applicant or any Guarantor or any Collateral, or
modify the terms under which such Collateral is held, or forego any right of
setoff, or modify or amend in any way this Agreement or any Credit, or give any
waiver or consent under this Agreement; all in such manner and on such terms as
Issuer may deem proper and without notice or further assent from such Applicant.
In any such event, such Applicant shall remain bound by such event and this
Agreement after giving effect to such event, and the Obligations under this
Agreement shall be continuing obligations in respect of any transaction so
financed or refinanced and, in either case, if the Obligations are contingent,
may be treated by GE Capital as due and payable for their maximum face amount.
     5. Reserve Requirements and Similar Costs.
          If Issuer is now or hereafter becomes subject to any reserve, special
deposit or similar requirement against assets of, deposits with, or for the
account of, or credit extended by, Issuer, or any other condition is imposed
upon Issuer which imposes a cost upon Issuer, and the result, in the
determination of Issuer is to increase the cost to Issuer of maintaining a
Credit or paying or funding the payment of any Draft thereunder, or to reduce
the amount of any sum received or receivable, directly or indirectly, by Issuer
hereunder, Applicant will pay to Issuer upon demand such amounts required to
compensate Issuer for such increased cost or reduction. In making the
determinations contemplated hereunder, Issuer may make such estimates,
assumptions, allocations and the like which Issuer in good faith determines to
be appropriate, but Issuer’s selection thereof, and Issuer’s determinations
based thereon, shall be final and binding and conclusive upon Applicant.

3



--------------------------------------------------------------------------------



 



     6. Possession of Property by Applicant.
          If the Applicant accepts or retains possession of documents, goods or
other property, if any, covered by a Credit, prior to Issuer’s review of
documents, then all discrepancies and other irregularities of said documents
shall be deemed waived by the Applicant, and Issuer is authorized and directed
to pay any Drafts drawn or purporting to be drawn upon such Credit.
     7. Partial Shipments.
          (a) Except as otherwise expressly stated in any Credit (i) partial
shipments may be made under such Credit, and Issuer may honor the relative
Drafts without inquiry regardless of any apparent disproportion between the
quantity shipped and the amount of the relative Draft and the total amount of
such Credit and the total quantity to be shipped under such Credit, and (ii) if
such Credit specifies shipments in installments within stated periods and the
shipper fails to ship in any designated period, shipments of subsequent
installments may nevertheless be made in their respective designated periods and
Issuer may honor the relative Drafts.
     8. Events of Default, Remedies; Pre-funding.
          (a) If any Event of Default has occurred and is continuing, other than
an Event of Default specified in Sections 7.1(f) or 7.1(g) of the Credit
Agreement, Issuer may direct GE Capital in its capacity as Agent under the
Credit Agreement to pursue any of the remedies provided for in the Loan
Documents, including without limitation declaring that all of the Obligations
(including any such Obligations that may be contingent and not matured) are
immediately due and payable. If an Event of Default under Sections 7.1(f) or
7.1(g) of the Credit Agreement has occurred, the Obligations shall automatically
be due and payable.
          (b) Without limiting the generality of the foregoing, Applicant agrees
that if: i) any Default or Event of Default shall have occurred and be
continuing; or ii) in the event that a Credit is denominated in a currency other
than Dollars, GE Capital determines that such currency is unavailable or that
the transactions contemplated by this Agreement are unlawful or contrary to any
regulations to which GE Capital, Issuer or any agent, servicer or subcontractor
of either of them may be subject or that due to currency fluctuations the Dollar
Equivalent of the amount of a Credit exceeds the amount of Dollars that Issuer
in its sole judgment expected to be its maximum exposure under such Credit, then
Applicant will upon demand pay to GE Capital an amount equal to the undisbursed
portion, if any, of such Credit (or such greater amount as may be specified in
the Credit Agreement), and such amount shall be held as additional Collateral
for the payment of all Letter of Credit Obligations, and after the expiration
hereof, to the extent not applied to the Letter of Credit Obligations, shall be
returned to Applicant (unless otherwise provided in the Credit Agreement or any
other Loan Document).
     9. Definitions.
          As used herein, the following terms shall have the following meanings:
          “Agent” shall have the meaning given such term in the Credit
Agreement.

4



--------------------------------------------------------------------------------



 



          “Agreement” shall mean, collectively, these terms and conditions each
Application for Documentary Letter of Credit entered into between GE Capital
and/or Issuer and Applicant, the Joint Signature Agreement and the Authorization
and Agreement of Account Party appended hereto, as the same may be amended,
modified, supplemented or restated from time to time.
          “Applicant” shall mean the person or entity executing this Agreement
as Applicant; provided that if two or more persons or entities shall have
executed this Agreement as Applicant or as Joint Applicant, the terms
“Applicant” and “Applicants” shall mean each and all of such persons and
entities, individually and collectively, except that, if the term “Applicant” is
preceded by the word “any” or “each” or a word or words of similar import, such
terms shall be deemed to refer to each of such persons or entities,
individually.
          “Beneficiary” shall mean, as to any Credit, the beneficiary of that
Credit.
          “Collateral” shall have the meaning given such term in the Credit
Agreement.
          “Credit” shall mean a Documentary Letter of Credit issued by Issuer
upon Applicant’s request of GE Capital, as the same may be amended and
supplemented from time to time, and any and all renewals, increases, extensions
and replacements thereof and therefor.
          “Credit Agreement” shall mean the Credit Agreement, dated as of
April 7, 2010, among the Applicant, the other credit parties signatory thereto,
the lenders signatory thereto from time to time and GE Capital as agent and as
lender, as such Credit Agreement may be amended, modified, supplemented or
restated from time to time.
          “Default” shall have the meaning given such term in the Credit
Agreement.
          “Dollar Equivalent” shall mean: a) the number of Dollars that is
equivalent to an amount of a currency other than Dollars, determined by applying
the selling rate of First Union National Bank, First Union Bank International or
another bank of comparable size selected by Issuer; or b) in the event that
Issuer shall not at the time be offering such a rate, the amount of Dollars that
Issuer, in its sole judgment, specifies as sufficient to reimburse or provide
funds to Issuer in respect of amounts drawn or drawable under a Credit; in
either case as and when determined by Issuer.
          “Dollars” shall mean lawful currency of the United States of America.
          “Draft” shall mean any draft (sight or time), receipt, acceptance,
cable or other written demand for payment.
          “Event of Default” shall have the meaning given such term in the
Credit Agreement.
          “Guarantor” shall have the meaning given such term in the Credit
Agreement.
          “Lenders” shall have the meaning given such term in the Credit
Agreement.

5



--------------------------------------------------------------------------------



 



          “Letter of Credit Obligations” shall have the meaning given such term
in the Credit Agreement.
          “Loan Documents” shall have the meaning given such term in the Credit
Agreement.
          “Loans” shall have the meaning given such term in the Credit
Agreement.
          “Obligations” shall have the meaning given such term in the Credit
Agreement.
          “Termination Date” shall mean the date on which (a) the Loans have
been indefeasibly paid in full; (b) all other Obligations under the Loan
Documents have been discharged (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted),
(c) all Letter of Credit Obligations have been cash collateralized in accordance
with the Credit Agreement, cancelled or, with the consent of Agent, backed by
letters of credit acceptable to Agent; (d) all Commitments have been terminated
and (e) Agent and Lenders have been released by the Credit Parties from all
claims arising in connection with the Loan Documents.
     10. Expenses; Indemnification.
          Applicant agrees to reimburse GE Capital and Issuer upon demand for
and to indemnify and hold GE Capital, Issuer and its correspondents harmless
from and against all claims, liabilities, losses, costs and expenses
(“Indemnified Liabilities”) including attorneys’ fees and disbursements,
incurred or suffered by GE Capital and/or Issuer and its correspondents in
connection with any Credit. Such Indemnified Liabilities shall include, but not
be limited to, all such Indemnified Liabilities incurred or suffered by GE
Capital and/or Issuer and its correspondents in connection with (a) GE Capital
and/or Issuer’s exercise of any right or remedy granted to it hereunder or under
the Loan Documents, (b) any claim and the prosecution or defense thereof arising
out of or in any way connected with this Agreement including, without
limitation, as a result of any act or omission by a Beneficiary, (c) the
collection or enforcement of the Obligations, and (d) any of the events or
circumstances referred to in paragraph 3(b) hereof, including any defense by GE
Capital and/or Issuer in an action in which Applicant obtains an injunction
against presentation or honor of any Draft. None of GE Capital, Issuer or any
correspondent shall be liable to Applicant for any special, indirect,
consequential or punitive damages arising with respect to any Credit. Applicant
must in all circumstances mitigate damages claimed against GE Capital or Issuer.
If Issuer honors a Draft or presentation under a Credit and GE Capital
reimburses Issuer therefor, and Applicant claims that it is not obligated to
reimburse GE Capital for such Draft, Applicant shall nonetheless pay to GE
Capital the amount paid by GE Capital, without prejudice to Applicant’s claims
against GE Capital or Issuer to recover fees and costs paid by Applicant with
respect to the honored presentation plus any direct damages resulting therefrom
which Applicant is unable to avoid or reduce. Applicant’s prevailing in an
action based on forgery or fraud of the Beneficiary or other presenter does not
relieve Applicant from its obligation to pay Issuer’s costs and expenses in
contesting the entry or maintenance of injunctive relief.

6



--------------------------------------------------------------------------------



 



     11. Licenses; Insurance.
          If any Credit assures payment for goods to be imported, the Applicant
shall procure or cause the Beneficiaries of each Credit to procure promptly any
necessary import and export or other licenses for import or export or shipping
of any goods referred to in or pursuant to such Credit and to comply and to
cause the Beneficiaries to comply with all foreign and domestic governmental
regulations in regard to the shipment and warehousing of such goods or otherwise
relating to or affecting such Credit, including governmental regulations
pertaining to transactions involving designated foreign countries or their
nationals, and to furnish such certificates in that respect as GE Capital may at
any time require, and to keep such goods adequately covered by insurance in
amounts, with carriers and for such risks as shall be satisfactory to GE
Capital, and to cause GE Capital’s interest to be endorsed thereon, and to
furnish GE Capital on demand with evidence thereof. Should the insurance upon
said goods for any reason be unsatisfactory to GE Capital, GE Capital may, at
its expense, obtain insurance satisfactory to it.
     12. No Waivers of Rights Hereunder; Rights Cumulative.
          No delay by GE Capital or Issuer in exercising any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right preclude other or further exercises thereof or the exercise of any
other right. No waiver or amendment of any provision of this Agreement shall be
enforceable against GE Capital or Issuer unless in writing and signed by an
officer of GE Capital, and unless it expressly refers to the provision affected,
any such waiver shall be limited solely to the specific event waived. All rights
granted GE Capital or Issuer hereunder shall be cumulative and shall be
supplementary of and in addition to those granted or available to GE Capital or
Issuer under the Loan Documents or applicable law and nothing herein shall be
construed as limiting any such other right.
     13. Continuing Agreement; Termination.
          This Agreement shall continue in full force and effect until the
Termination Date (subject to reinstatement, as provided in the Loan Documents).
     14. Performance Standards.
          Notwithstanding any provision to the contrary herein, GE Capital
reserves the right to decline (i) any request made by the Applicant for the
issuance of a Credit or (ii) any instruction provided by the Applicant if, in
its discretion, GE Capital determines that the issuance of such Credit or the
carrying out of such instruction contravenes GE Capital’s customary procedures
or policy or any applicable law, rule or regulation.
     15. Governing Law; Jurisdiction; Certain Waivers.
          (a) This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of New York, and with respect to all
security interests granted in connection herewith, GE Capital and Issuer shall
have the rights and remedies of a secured party under applicable law, including
but not limited to the Uniform Commercial Code of New York. This Agreement
supplements the Loan Documents, including those provisions

7



--------------------------------------------------------------------------------



 



relating to Letter of Credit Obligations and, to the extent of any inconsistency
with the Loan Documents, this Agreement supersedes the Loan Documents.
          (b) APPLICANT AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT SHALL BE LITIGATED ONLY IN COURTS
LOCATED WITHIN THE STATE OF NEW YORK AND THAT SUCH COURTS ARE CONVENIENT FORUMS
THEREFOR, AND APPLICANT SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS.
          (c) Applicant waives personal service of process upon it and consents
that any such service of process may be made by certified or registered mail,
return receipt requested, directed to Applicant at its address last specified
for notices hereunder, and service so made shall be deemed completed two
(2) days after the same shall have been so mailed.
          (d) APPLICANT WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN IT AND GE CAPITAL OR ISSUER AND WAIVES THE RIGHT TO ASSERT IN
ANY ACTION OR PROCEEDING WITH REGARD TO THIS AGREEMENT OR ANY OF THE OBLIGATIONS
ANY OFFSETS OR COUNTERCLAIMS WHICH IT MAY HAVE.
          (e) Each Credit and this Agreement shall be subject to the Uniform
Customs and Practice for Documentary Credits (1993 Revision) International
Chamber of Commerce Publication No. 500, or the most recent revision thereof
(the “UCP”), the terms of which are known to us, and the same shall be
considered as incorporated herein. Solely for purposes of interpreting the UCP’s
application to this Agreement and Credits issued hereunder, Issuer shall be
deemed to be a “bank” as such term is used in the UCP.
     16. Notices.
          Any notice to GE Capital or Issuer shall be effective only if in
writing or by authenticated teletransmission acceptable to GE Capital or Issuer,
as applicable, directed to the attention of and received by GE Capital or
Issuer’s Letter of Credit Group, as applicable. Any notice to or demand on
Applicant, or, if more than one Applicant executes this Agreement, the Agent
Applicant, shall be binding on all Applicants and shall be effective when made
to Applicant, or if more than one Applicant executes this Agreement, the Agent
Applicant, by mail, telegraph, facsimile, telephone or otherwise, in the case of
mailed, telegraphed or cabled notices, to the address appearing below such
Applicant’s signature or at such other address as may hereafter be specified in
a notice designated as a notice of change of address under this paragraph, and
in the case of telephonic or facsimile notices, to the telephone number of such
Applicant appearing below Applicant’s signature. Any requirements under
applicable law of reasonable notice by GE Capital or Issuer to Applicant of any
event shall be met if notice is given to Applicant or Agent Applicant, as the
case may be, in the manner prescribed above at least seven days before (a) the
date of such event or (b) the date after which such event will occur.

8



--------------------------------------------------------------------------------



 



     17. Third Party Beneficiary.
          Applicant hereby acknowledges that Issuer is a third party beneficiary
under this Agreement and may enforce its rights under this Agreement directly
against the Applicant as if Issuer were named herein as a party.
     18. General.
          (a) If this Agreement is executed by two or more Applicants, they
shall be jointly and severally liable hereunder, and all provisions hereof
regarding the Collateral shall apply to the Obligations and Collateral of any or
all of them.
          (b) This Agreement shall be binding upon the heirs, executors,
administrators, assigns and successors of each of the Applicant(s) and shall
inure to the benefit of and be enforceable by GE Capital, Issuer and their
respective successors, transferees and permitted assigns.
          (c) Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
          (d) This Agreement shall be deemed to be a “Loan Document” for all
purposes under the Credit Agreement.
          (e) This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
[Remainder of Page Left Intentionally Blank]

9



--------------------------------------------------------------------------------



 



Date: August 31, 2010
Name of Applicant:

                              THE TALBOTS, INC.       GENERAL ELECTRIC CAPITAL
CORPORATION    
 
                            By:   /s/ Michael Scarpa       By:   /s/ Mark Forti
                         
 
  Name:   Michael Scarpa           Name:   Mark Forti    
 
  Title:   Chief Operating Officer,           Title:   Duly Authorized Signatory
   
 
      Chief Financial Officer and Treasurer                    
 
                         

Address of Applicant:
One Talbots Drive
Hingham, MA 02043
Attention: Chief Operating Officer and Chief Financial Officer
Fax No.: (781) 741-7771

 



--------------------------------------------------------------------------------



 



Joint Signature Agreement
          In consideration of your establishment from time to time of a Credit
substantially as applied for herein, it is further agreed that this Agreement
shall be the joint and several agreement of the undersigned and all property
referred to in this Agreement as belonging to Applicant shall be understood to
refer to the joint property of any or all of the several Applicants as well as
to the individual property of each of them. The happening of any Event of
Default as specified in paragraph 6 of this Agreement with respect to any
Applicant shall mature the obligations of all Applicants. A demand made on any
Applicant pursuant to paragraph 1 of this Agreement shall fix the exchange rate
as to all Applicants.
          It is agreed that The Talbots, Inc. shall appear in each Credit as
Account Party and that The Talbots, Inc. (“Agent Applicant”) has the exclusive
right to issue all instructions on any and all matters relating to such Credit,
including, without limitation, instructions as to disposition of documents and
any unutilized funds, and waivers of discrepancies, and to agree with you upon
any amendments, modifications, extensions, renewals, or increases in such Credit
or any other matter.

                    THE TALBOTS GROUP, LIMITED       TALBOTS CLASSICS FINANCE
COMPANY,   PARTNERSHIP, as Joint Applicant       INC., as Joint Applicant  
 
                 
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
 
  Name: Michael Scarpa           Name: Michael Scarpa  
 
  Title: Chief Operating Officer,
          Chief Financial Officer and Treasurer           Title: Vice President,
          Chief Financial Officer and Treasurer  
 
                  TALBOTS CLASSICS, INC., as Joint Applicant       TALBOTS
IMPORT, LLC, as Joint Applicant                
 
                 
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
 
  Name: Michael Scarpa           Name: Michael Scarpa  
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer  
 
                  BIRCH POND REALTY CORPORATION, as       TALBOTS INTERNATIONAL
RETAILING   Joint Applicant       LIMITED, INC., as Joint Applicant  
 
                 
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
 
  Name: Michael Scarpa           Name: Michael Scarpa  
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer  
 
                  TALBOTS (U.K.) RETAILING LIMITED,       TALBOTS (CANADA),
INC.,   as Joint Applicant       as Joint Applicant  
 
                 
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
 
  Name: Michael Scarpa           Name: Michael Scarpa  
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer  

Address for Joint Applicants:
c/o The Talbots, Inc., One Talbots Drive, Hingham, MA 02043
Fax No.: (781) 741-7771

 



--------------------------------------------------------------------------------



 



Authorization and Agreement of Account Party
Gentlemen:
     We hereby join the request of Applicant to issue from time to time the
Credits, described on page 1 with our name appearing as Account Party.
     In consideration of your issuing each Credit in this form it is agreed that
Applicant has the exclusive right to issue all instructions on any and all
matters relating to such Credits including, without limitation, instructions as
to disposition of documents and any unutilized funds, and waivers of
discrepancies, and to agree with you upon any amendments, modifications,
extensions, renewals, or increases in each Credit or any other matters
irrespective of whether the same may now or hereafter affect our rights or those
of our successors or assigns.

                    THE TALBOTS GROUP, LIMITED
PARTNERSHIP, Account Party       TALBOTS CLASSICS FINANCE COMPANY, INC., Account
Party
 
               
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Chief Operating Officer,
          Chief Financial Officer and Treasurer           Title: Vice President,
          Chief Financial Officer and Treasurer
 
                TALBOTS CLASSICS, INC.,
Account Party       TALBOTS IMPORT, LLC,
Account Party
 
               
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                BIRCH POND REALTY CORPORATION,
Account Party       TALBOTS INTERNATIONAL RETAILING LIMITED, INC., Account Party
 
               
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                TALBOTS (U.K.) RETAILING LIMITED,
Joint Applicant       TALBOTS (CANADA), INC.,
Joint Applicant
 
               
By:
  /s/ Michael Scarpa
 
      By:   /s/ Michael Scarpa
 
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                Address of each Account Party:       One Talbots Drive, Hingham,
MA 02043
Attention: COO and CFO
Facsimile Number: (781) 741-7771

 